PER CURIAM.
Epitomized Opinion
This was an action by Seidl and others to enjoin one John Carr from transferring certain patents. Seidl and others entered into an agreement with Carr whereby they agreed to put up $600 to procure a patent on a gas generator and in return were to receive 15 per cent of all profits derived from said generator however accrued. They claimed that Carr had sold the patent and was about to transfer the same to other parties. However, they did not allege the amount of the sale or that any money had been realized from the same. A demurrer Was filed to the petition which was sustained by the trial court. The plaintiffs prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the agreement did not contain a stipulation that the plaintiffs did not agree to assign the patent or that a remedy at law was inadequate, the petition did not state a cause of action.